FIRST AMENDMENT TO SERVICES AGREEMENT


THIS FIRST AMENDMENT TO SERVICES AGREEMENT (the “Amendment”) is effective hereof
and is made by and between Allegro Biodiesel Corporation, a Delaware corporation
(“Allegro” and, together with its subsidiaries now or hereafter existing, the
“Company”) and Ocean Park Advisors, LLC (“OPA”). This Amendment amends that
certain Services Agreement effective as of September 20, 2006 between Allegro
Biodiesel Corporation (formerly known as Diametrics Medical, Inc.) and OPA (the
“Original Agreement”).
 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Amendment hereby
agree as follows:
 
1. Original Agreement. Except as expressly amended by this Amendment, the terms
of the Original Agreement and ancillary agreements shall continue in full force
and effect. All capitalized terms used but not defined in this Amendment shall
have the meaning set forth in the Original Agreement. For the avoidance of
doubt, all references in the Original Agreement to Diametrics Medical, Inc. or
DMED shall be respectively amended to Allegro Biodiesel Corporation or Allegro.
 
2. Term.
 
(a) Section 4(a) of the Original Agreement is hereby amended and restated to
read: “The initial term of OPA’s engagement hereunder (the “Term”) shall be
through October 31, 2007 commencing on the date of the Closing. The Term shall
continue thereafter on a month-to-month basis unless terminated by either party
upon 7 days’ advance written notice.”
 
(b) Section 4(b) of the Original Agreement is hereby struck from the agreement.
 
(c) Section 4(c) of the Original Agreement is hereby amended and restated to
read: “Allegro shall have the right to terminate the Management Services,
effective upon ten (10) days advance written notice, if either Comer or Chuk,
prior to the engagement of a new CEO and CFO, respectively, as contemplated by
the terms of Schedule 1, are not actively engaged in the provision of Management
Services whether due to death, disability or by reason of a material breach of
this Agreement by OPA (it being understood and agreed that each of Comer and
Chuk, in addition to pursuing other activities not related to or for the benefit
of the Company may be on personal vacation for up to two weeks a year).”
 
(d) Section 4(d) of the Original Agreement is hereby struck from the agreement.
 
3. Base Fee. Section 5(a) of the Original Agreement is hereby amended and
restated to read: “From the Closing Date to October 13, 2007, Allegro shall pay
OPA a monthly fee (the “Base Fee”) of $75,000, pro-rated for partial months and
payable in advance no later than the first day of every month. Commencing
October 15, 2007, Allegro shall pay OPA a monthly fee of $60,000, pro-rated for
partial months and payable in advance no later than the first day of every month
during the Term. OPA agrees to allow Allegro to defer payment of fifty (50)
percent of the Base Fee commencing October 15, 2007.”
 
1

--------------------------------------------------------------------------------


 
4. Bonus Fees. Section 5(b)(ii) of the Original Agreement is hereby amended and
restated to read: “OPA is eligible to receive bonus fees (the “Initial Bonus
Fees”) based on achievement of the performance criteria set forth on Schedule 4.
The Initial Bonus Fees, which, in aggregate, shall not exceed $275,000, shall be
paid as set forth on Schedule 4; however, OPA agrees to allow Allegro to defer
payment of any Initial Bonus Fees earned on or after October 1, 2007.
 
Any deferred payments owed to OPA pursuant to sections 5(a) and 5(b) above will
be on terms at least as favorable to other payees and shall be paid out no later
than any other deferred or accrued compensation owed by Allegro to its
employees, directors or consultants.
 
5. Notices. The Company address in Section 18 of the Original Agreement is
hereby amended and restated to read: “Allegro Biodiesel Corporation, 6033 W.
Century Blvd., Suite 1090, Los Angeles, California 90045, Attn: Chairman of the
Board”
 
6. Schedule 1. Schedule 1 of the Original Agreement is hereby amended and
restated to read:
 
“Management Services
 
OPA will provide executive management services (the “Management Services”) to
the Company, including, without limitation, fulfilling the duties typically
performed by a chief executive officer and chief financial officer. The
Management Services shall include:
 

 
·
Managing the Company’s disclosure and corporate governance practices to meet the
requirements relevant to a publicly-traded company of the Company’s stage of
development;

 

 
·
Managing the day-to-day financial operations of the Company and overseeing the
activities of the Company’s operating units;

 

 
·
Review and assist in preparing the Company’s financial statements and disclosure
filings as required by the SEC and applicable law;

 

 
·
Preparing for and holding Company board meetings;

 

 
·
Assisting, as necessary, with capital-raising efforts;

 

 
·
Assisting in the pursuit of business development transactions; and

 
2

--------------------------------------------------------------------------------


 

 
·
Reviewing strategic and financing options for the Company.

 
It is understood and agreed that the Management Services to be provided by OPA
do not encompass all services required to manage the Company and that the
Company will need to utilize, at the Company’s cost, additional specialists.
These specialists may include, without limitation, legal, tax, environmental,
accounting, investor relations, website design and other advisory persons.
Specifically, beginning October 1, 2007, OPA will not be responsible for
securing and paying for the provision of professional services by Brian Weiss,
who has assisted the Company with the preparation of its financial statements
and provided other financial and accounting services.”
 
7. Schedule 4. Schedule 4 of the Original Agreement is hereby amended and
restated to read:
 
“Initial Bonus Fees
 
OPA understands and agrees that not all of these Initial Bonus Fees are under
the unilateral control of OPA, but it agrees to use its reasonable commercial
efforts to achieve each milestone as promptly as commercially practical.
 
Milestone
Number
 
Milestone
 
Applicable Initial Bonus Fee
 
Achievement Criterion
1.
 
Allegro stockholder meeting and vote
 
Paid
 
Hold Allegro stockholder meeting and vote on re-incorporation in Delaware,
increase in authorized common shares, etc.
             
2.
 
Allegro registration statement filing
 
Paid
 
File Allegro registration statement with the SEC as contemplated by transaction
documents.
             
3.
 
Allegro registration statement effectiveness
 
Paid
 
SEC declares Allegro registration statement “effective” after all required
amendments are made.
             
4.
 
Ensure significant progress through December 31, 2007 is made towards compliance
with the Sarbanes-Oxley Act of 2002
 
$50,000
 
Achievement determined in reasonable discretion of a full, two-member
Compensation Committee of the Board or all disinterested members of the Board.
Review date shall be 1/15/08.
             
5.
 
Establish insurance and risk management function (to review the Company’s
insurance program and renew or amend policies), and renew or replace D&O policy.
 
$50,000 -Milestone is met and payment deferred
 
Achievement determined in reasonable discretion of the Compensation Committee of
the Board. First review date shall be 12/1/2006.
             
6.
 
Establish and maintain investor relations function to communicate appropriately
with investors, create and manage a Company website, design a new corporate
logo, etc.
 
Paid
 
Achievement determined in reasonable discretion of the Compensation Committee of
the Board. First review date shall be 2/1/2007.

 
3

--------------------------------------------------------------------------------


 

 
·
Unless as provided for in this Agreement, each Applicable Initial Bonus Fee
shall be payable within five business days after fulfillment of the applicable
Achievement Criterion, after direction by the Compensation Committee of the
Allegro Board of Directors.

 

 
·
In order to receive each Applicable Initial Bonus Fee, fulfillment of the
applicable Achievement Criterion must occur during the Term.

 

 
·
Milestones may be achieved in any order.”

 
[Signature page follows]
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first above written.

       
ALLEGRO BIODIESEL CORPORATION
 
   
   
  By:   /s/ Paul A. Galleberg  

--------------------------------------------------------------------------------

Name: PAUL A. GALLEBERG
Title: DIRECTOR

       
OCEAN PARK ADVISORS, LLC
 
   
   
  By:   /s/ W. Bruce Comer III  

--------------------------------------------------------------------------------

Name: W. Bruce Comer III
Title: Managing Director

 
5

--------------------------------------------------------------------------------

